         Case 1:19-cv-00059-KGB Document 35 Filed 09/13/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

PATTY ALLEN, Individually and as Representative
of the Estate of Steven David Allen                                                   PLAINTIFF

v.                               Case No. 1:19-cv-00059-KGB

LOADMASTER CORPORATION, et al.                                                    DEFENDANTS

                                             ORDER

       Before the Court is defendant TLG Operations, LLC’s (“TLG”) motion to dismiss

defendant Loadmaster Corporation’s (“Loadmaster”) crossclaim for failure to state a claim or, in

the alternative, for more definite statement (Dkt. No. 27). Loadmaster’s answer to plaintiff’s first

amended complaint and crossclaim argues that “Loadmaster hereby crossclaims against all other

defendants in this case for apportionment of fault and Loadmaster’s entitlement to apportionment

of fault.” (Dkt. No. 20, ¶ 117). Loadmaster agrees that the challenged crossclaim “can be

dismissed without prejudice at this time.” (Dkt. No. 30, ¶ 2). Therefore, for good cause shown,

the Court grants TLG’s motion to dismiss without prejudice Loadmaster’s crossclaim against TLG.

       It is so ordered this 13th day of September, 2021.



                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
